Scire Eacias against the executors of Ebenezer Mix. Elliot committed said Ebenezer to prison on an execution; said Ebenezer took the poor prisoner’s oath, and Elliot negiected to furnish money for his support, and he went out of goal without paying the debt. This scire facias alleges that the oath was fraudulent, and that said Ebenezer left a plentiful estate in the hands of his executors, and prays for an execution against them —■ Upon which the court granted an alias: execution against the estate of said Ebenezer in the hands of his executors.